Citation Nr: 1217542	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  04-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from September 1978 to October 1978.  He had ACDUTRA from June 1977 to October 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In February 2009 and again in December 2010, the Board remanded the Veteran's claim for additional development.  The case has been returned to the Board and is ready for further review.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Although the Veteran was assessed as psychiatrically normal at entrance into service, competent medical evidence indicates that a psychiatric disorder other than PTSD pre-existed service and was likely aggravated therein. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a psychiatric disorder other than PTSD are met.  38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b) (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  With respect to the issue decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board observes that, with respect to the Veteran's reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089   (Fed. Cir. 2004).

Congenital or developmental abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality (if a defect, by superimposed disease or injury).  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence of record in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder is warranted.  

On the report of medical history completed in conjunction with his enlistment examination in September 1978, the Veteran marked that he had no nervous trouble of any sort.  The report of entrance examination indicates that psychiatric assessment was normal.  Review of the service medical records discloses that the Veteran was referred for examination in October 1978 with complaints of increased anxiety and difficulty concentrating.  Following evaluation, it was found his basic intellectual deficiency rendered him ineffective and unable to meet minimum training standards.  He was discharged from active duty for substandard performance and inability to adapt to military life.  In various statements in the record and in VA outpatient records, he has indicated that he sought treatment from non-VA providers for psychiatric disability, to include a "nervous breakdown" shortly after service.  

VA outpatient treatment records dated from 2004 to 2010 show treatment for depression and various psychiatric complaints.  Social Security records dated in 1990 have also been reviewed which showed diagnoses of anxiety disorder, personality disorder, and mild mental retardation.   

The Veteran was examined by VA in January 2011.  The claims file was reviewed.  A complete history was taken and a pre-service history of anxiety was noted.  The Veteran was noted to report in-service abuses and troubles including a reported suicide attempt in 1978.  The Veteran was examined.  The examiner diagnosed anxiety disorder NOS with severe reactive anxiety, somatic expressions of anxiety.  The examiner stated that it is fairly clear that some deterioration occurred at about the time the Veteran joined the Army.  It was stated that there was a behavior change, and the first psychiatric contact was while on active duty in 1978.  The examiner stated that there can be little doubt that the Veteran came into the military with a predisposition to stress induced anxiety problems, but manifest behavior problems and diagnosable mental problems first appear in 1977 to 1978.  The examiner stated that all available records including the claims file were reviewed and that based on this, it is more likely than not that the Veteran's anxiety disorder pre-existed service and more likely than not that it underwent a permanent increase in severity during his period of service.  

In a February 2012 addendum, the January 2011 VA examiner stated that the rationale for attributing the worsening of the Veteran's anxiety to his military experience is the temporal relationship of deterioration and his military experience.  

As noted, there is no evidence of a nervous disorder prior to service and psychiatric examination of the Veteran was normal on entrance examination.  Thus, the presumption of soundness attaches.  See 38 U.S.C.A. §§1111, 1137.  However, the record also includes competent evidence indicating that the Veteran's current nervous disorder pre-existed service, and was likely aggravated therein.  The Veteran experienced nervous problems during service.  However, the probative medical opinion of record concluded that his anxiety disorder pre-existed service, and was at least as likely as not aggravated by military service, and as well that this aggravation was beyond the natural progression. 

The Board accepts the January 2011 opinion as competent, probative evidence in this appeal, as the examiner rendered the opinion after thoroughly reviewing the claims file and medical records.  The physician also subsequently provided a rationale for his opinion.  He further noted that this condition was aggravated beyond the natural progression by the Veteran's military service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

In light of the above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that competent medical evidence supports a finding that a psychiatric disorder to exclude PTSD pre-existed service and was aggravated therein.  Accordingly, service connection is warranted.


ORDER

Service connection for an acquired psychiatric disorder other than post-traumatic stress disorder (PTSD) is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for PTSD.  When he was examined by VA in January 2011, the physician stated that if it were confirmed that the Veteran experienced the traumatic events he described during boot camp, the diagnosis of PTSD would be confirmed.  The Veteran claims that he was assaulted by a sergeant at Fort Sill by being punched in the stomach on one occasion, being choked by him on another.  The Veteran has been alleging a personal assault by a superior during basic training as one of his stressors for his present acquired psychiatric disability.  The portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c (currently M21-1MR, IV.ii.1.D.), provide "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service."  Patton v. West, 12 Vet. App. 272, 277 (1999). VA Manual M21-1MR lists evidence that might indicate occurrence of such a stressor, including lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The Manual also lists behaviors such as requests for change of MOS or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over-the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.  The provisions in M21-1 (currently M21-1MR, IV.ii.1.D.), which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations, and are binding on VA. YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 282.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f). The RO has not sent the Veteran a PTSD: Personal Assault questionnaire.  The Board is required to remand to provide the Veteran with the "PTSD: Personal Assault" questionnaire (currently VA Form 21-0781a) so that he might have an opportunity to participate meaningfully in the claim. 

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran all notification action required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to the PTSD claim based on personal assault, including provision of the "PTSD: Personal Assault" questionnaire (currently VA Form 21-0781a).  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2.  The RO should request the Veteran's complete service personnel records from the NPRC.  All efforts to obtain these records should be fully documented, and the NPRC should provide a negative response if records are not available.  The RO should attempt to verify the Veteran's claimed stressor events in recruit training.  

3.  After conducting the search for records which might corroborate the Veteran's stressors and the Veteran's service personnel records, the RO should schedule the Veteran for a VA examination.  

The claims file should be made available to the examiner for review.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records; post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should respond to the following: 

The VA examiner is asked to provide opinions for the following questions: 

a) does the Veteran have PTSD?

b) if the Veteran has PTSD, is it at least as likely as not (fifty percent or greater) that the Veteran's claimed stressors (physical assaults by a superior) are adequate to support a diagnosis of PTSD.  

c) If a diagnosis of PTSD is warranted, is there evidence of behavior changes during service which tend to indicate that a personal assault occurred? If so, is the PTSD causally related to such personal assault? 

All findings should be described in detail and all necessary diagnostic testing performed. A complete rationale is required for all opinions rendered.

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


